 

Case 3:20-cv-01066-MEM Document 28 Filed 09/16/21 Page 1of5

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

TERRANCEA. COLBERT,
Plaintiff : CIVIL ACTION NO. 3:20-1066
Vv. : (JUDGE MANNION)
ALLSTATE PROPERTY AND
CASUALTY INSURANCE
COMPANY, et a/.,

Defendants

ORDER
Pending before the court is the report of Magistrate Judge William I.

Arbuckle which recommends that the defendants’ motion to dismiss the
plaintiff's complaint be granted with respect to the plaintiffs breach of
contract and unjust enrichment claims and denied in all other respects. (Doc.
26). Defendants have filed objections to Judge Arbuckie’s report. (Doc. 27).

When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to

 
 

Case 3:20-cv-01066-MEM Document 28 Filed 09/16/21 Page 2 of 5

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.
2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

For those sections of the report and recommendation to which no
objection is made, the court should, as a matter of good practice, “satisfy
itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see
also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469
(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.
1987) (explaining judges should give some review to every report and
recommendation)). Nevertheless, whether timely objections are made or not,
the district court may accept, not accept, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge. 28 U.S.C.
§636(b)(1); Local Rule 72.31.

By way of relevant background, on June 24, 2020, plaintiff, along with
Hal H. Harris,‘ filed the instant action alleging claims of breach of contract,
negligent misrepresentation, bad faith, civil conspiracy, unfair and deceptive
trade practices, and unjust enrichment against defendant Allstate Property

and Casualty Insurance Company (“Allstate”) and its agent, Debra Colucci.

 

‘Mr. Harris filed a notice of voluntary dismissal on April 28, 2021, and
is no longer a party in this action. (Doc. 19, Doc. 25).

2.

 
 

Case 3:20-cv-01066-MEM Document 28 Filed 09/16/21 Page 3 of 5

Defendants filed a motion to dismiss the plaintiff's action arguing that the
court need not reach the merits of the plaintiff's claims because of procedural
defects in the complaint and because the plaintiff did not comply with the
insurance policy’s one-year suit limitation clause. (Doc. 6, Doc. 7).

In addressing defendants’ motion to dismiss, Judge Arbuckle found
that the limitations provision bars the plaintiff's breach of contract claim, but
not the statutory bad faith claim, which is independent of the underlying
contract claim. Although defendants did not address whether the plaintiffs
tort claims arise under the contract, are subject to the policy's limitations
clause, are barred by the policy’s limitation period or applicable statute of
limitations, or that they fail on the merits, in reviewing the allegations of the
complaint, Judge Arbuckle found that the unjust enrichment claim was
clearly based on the insurance contract and was therefore barred by the gist
of the action. As to the remaining tort claims, while Judge Arbuckle had
doubts as to the merits of the claims or their timeliness, without briefing by
defendants, Judge Arbuckle chose not to address them sua sponte and,
instead, indicated that the defendants could address the claims at a later
time.

Defendants have filed objections to Judge Arbuckle’s report in which

they argue that the plaintiff's unfair and deceptive trade practices claim fails

-3-

 
 

Case 3:20-cv-01066-MEM Document 28 Filed 09/16/21 Page 4of 5

on the merits and that the plaintiff's claims for negligent misrepresentation,
civil conspiracy and unfair and deceptive trade practices must fail as those
claims accrued on dates which render them barred by a one-year “catch all’
provision in the applicable policy. As reflected in Judge Arbuckle’s report,
these arguments were not raised before him and therefore he did not have
the opportunity to address these arguments with full briefing. Accordingly,
the court will not overrule Judge Arbuckie’s report on these bases. As
indicated by Judge Arbuckle in his report, the defendants may raise any
limitations defense to the plaintiff's tort claims at a later date, i.e., througha
motion for summary judgment. So too, they may raise any challenge to the
merits of the plaintiff's claims through such a motion.
On the basis of the foregoing, IT IS HEREBY ORDERED THAT:
(1) The defendants’ objections to Judge Arbuckle’s report and
recommendation (Doc. 27) are OVERRULED.
(2) The report and recommendation of Judge Arbuckle (Doc. 26) is
ADOPTEDINITS ENTIRETY.
(3) The defendants’ motion to dismiss (Doc. 6) is GRANTED IN PART
AND DENIED IN PART.
(4) The defendants’ motion to dismiss is GRANTED as to the plaintiffs

breach of contract and unjust enrichment claims.

-4-

 
 

Case 3:20-cv-01066-MEM Document 28 Filed 09/16/21 Page 5of5

(5) The defendants’ motion to dismiss is DENIED IN ALL OTHER
RESPECTS.
(6) The instant action is REMANDED to Judge Arbuckle for further

proceedings.

3| Malachy E. Mannion
MALACHY E. MANNION
United States District Judge

DATE: September 16, 2021

20-1066-01

 
